Fourth Court of Appeals
                                 San Antonio, Texas
                                      JUDGMENT
                                    No. 04-16-00210-CV

                                     Ezra PLEASANT,
                                         Appellant

                                              v.

                      TRAVIS COUNTY DISTRICT ATTORNEY,
                                  Appellee

                 From the 331st Judicial District Court, Travis County, Texas
                            Trial Court No. D-1-EX-11-000068
                          Honorable David Crain, Judge Presiding

       BEFORE JUSTICE ALVAREZ, JUSTICE CHAPA, AND JUSTICE PULLIAM

       In accordance with this court’s opinion of this date, the trial court’s order denying
Pleasant’s petition for expunction is AFFIRMED. Any costs of appeal are assessed against
Pleasant.

       SIGNED September 7, 2016.


                                               _____________________________
                                               Jason Pulliam, Justice